 
Original Equipment Manufacturer (OEM) Agreement
 
between
 
Befut Electric (Dalian) Co., Ltd.
 
and
 
Dalian Befut Wire & Cable Manufacturing Co., Ltd.
 
Dated February 16, 2009
 
 
1

--------------------------------------------------------------------------------

 
 
OEM Agreement
 
This OEM agreement (“Agreement”) is made as of February 16, 2009 in Dalian by
and between
 
Befut Electric (Dalian)Co., Ltd. as the assignor
 
Principal place of business:Lingang Industrial District of Changxing Island,
Dalian
 
Legal representative: Hongbo Cao Hereinafter referred to as “Party A”.
 
and
 
Dalian Befut Wire & Cable Manufacturing Co., Ltd. as the assignee
 
Principal place of business: 90-1 Hongji Street, Xigang District, Dalian
 
Legal representative: Hongbo Cao
 
Hereinafter referred to as “Party B”.
 
Whereas:
 
 
1.
Party A is a wholly foreign owned enterprise that is duly incorporated, validly
existing and, among other things, engaged in the business of developing,
manufacturing and selling cable wires;

 
 
2.
Party B is a limited liability company that is duly incorporated and validly
existing under the laws of the People’s Republic of China and capable of and
experienced in manufacture and sales of wires and cables; machining; wholesale
and retail of mechanical and electrical equipment (automobiles excluded) and
building materials; and import and export of goods and technologies;

 
 
3.
For the purposes of its manufacture and operation, Party A desires to authorize
Party B, and Party B agrees, to manufacture and supply OEM Products; and

 
 
2

--------------------------------------------------------------------------------

 
 
 
4.
The boards of directors of  both parties hereto have adopted resolutions
approving the execution and performance of this Agreement;

 
NOW, THEREFORE, in consideration of the mutual agreements and undertakings set
forth below, and for other good and valuable consideration, the parties agree as
follows:
 
I. Definition
 
1.1
Unless otherwise specified herein, the following phrases shall bear the meanings
as defined below in this Agreement:

 
 
(1)
“OEM Products” means products listed in Annex I of this Agreement.

 
 
(2)
“China” means the mainland of the People’s Republic of China, excluding Hong
Kong Special Administrative Region, Macao Special Administrative Region and
Taiwan.

 
 
(3)
“Intellectual Property Rights” means, collectively, patents, trademarks,
copyrights, designs and all other intellectual property rights related to all
the OEM Products and their applications in the worldwide, whether registered or
not.

 
 
(4)
“OEM Fees” means the price charged as per Section 8 of this Agreement in
consideration of the OEM services provided by Party B under this Agreement.

 
II. Contractual Arrangements and Services
 
2.1
Under this Agreement, Party B shall provide Party A with OEM services, i.e.
manufacturing and processing OEM Products, on an exclusive basis. Such OEM
services shall be provided in accordance with the terms and conditions contained
in the orders submitted by Party A to Party B.

 
2.2
Party A shall, on a monthly basis, submit the orders for OEM Products to be
supplied in the coming month, indicating the quantities and scheduled delivery
dates, etc., and its detailed contents shall be mutually determined by the
actual performance of the Agreement.

 
2.3
Party B shall not assign the OEM services under this Agreement, in whole or in
part, to any third party without Party A’s prior written consent.

 
 
3

--------------------------------------------------------------------------------

 
 
2.4
The OEM services under this Agreement shall be provided on an exclusive basis
and without Party A’s prior written consent, Party B shall not accept any orders
for OEM services from any third party other than Party A, nor use  Party A’s
production capacity of wires and cables for the manufacture of Party B’s own
products.

 
III. OEM Products
 
3.1
Party B shall, under this Agreement, manufacture OEM Products in accordance with
Party A’s specifications and requirements. Party B is not responsible for the
design of the OEM Products.

 
3.2
Raw materials required for manufacturing OEM Products shall be provided by Party
A and purchased, shipped and delivered to Party B at Party A’s cost. Risk of
loss or damage of the raw materials shall be passed to Party B upon delivery.

 
3.3
Party A shall provide Party B with the design drawings and samples of OEM
Products, as well as other documents that Party B may reasonably require for
manufacturing OEM Products, within 30 days after execution of this Agreement.
Party B shall manufacture OEM Products in accordance with the above-mentioned
design drawings and samples.

 
3.4
Party A shall give Party B advance notices in writing of any change or
modification to the design drawings or samples of OEM Products.

 
IV. Delivery and Acceptance of OEM Products
 
4.1
Party B shall deliver, before the 5th the day of each month, Party A’s monthly
order for OEM Products at such location(s) as Party A may designate.

 
4.2
Risk of loss or damage of OEM Products shall be passed to Party A upon delivery
to Party A at such location(s) as Party A may designate.

 
4.3
Party A shall inspect and test OEM Products within 2 days after delivery thereof
by Party B. Should any dispute arise between the parties hereto with respect to
Party A’s acceptance criteria on OEM Products, such dispute may be submitted to
a competent quality supervision authority for investigation. The findings of
such investigation shall be final.

 
V. Responsibilities and Obligations
 
5.1
Party A’s Obligations

 
 
(1)
Party A shall exercise its rights, fulfill its obligations and cooperate with
Party B in good faith during the term of this Agreement;

 
 
4

--------------------------------------------------------------------------------

 
 
 
(2)
Party A shall, upon Party B’s request, provide Party B with the information (in
writing or other forms) required for manufacturing OEM Products and necessary
technical instruction and support as well; and

 
 
(3)
Party A shall pay OEM Fees in a timely manner.

 
5.2
Party B’s Obligations

 
During the term of this Agreement, Party B shall:
 
 
(1)
manufacture OEM Products in accordance with the terms and conditions contained
herein;

 
 
(2)
deliver OEM Products to Party A in a timely manner in accordance with the terms
and conditions contained herein;

 
 
(3)
ship OEM Products to the location of delivery stipulated herein and assume any
expenses and risk of loss or damage thus incurred;

 
 
(4)
in no case use the arrangements hereunder for commercial or noncommercial
marketing or promotional activities in any form;

 
 
(5)
use its best efforts to protect Party A’s interests and in no case take any
action that may result in the conflict between its own interests and its
obligations hereunder;

 
 
(6)
upon Party A’s reasonable request, give Party A reports in a periodic manner on
the performance of this Agreement; and

 
 
(7)
obtain certificates, licenses and approvals that are required to perform this
Agreement from the competent governmental agencies in China, and bear the costs
and expenses incurred for maintaining the valid status of such certificates,
licenses and approvals.

 
VI. Representations and Warrants
 
6.1
Party A’s representations and warrants

 
 
(1)
Party A is a wholly foreign owned enterprise that is duly incorporated and
validly existing under the laws of the People’s Republic of China; and

 
 
5

--------------------------------------------------------------------------------

 
 
 
(2)
The execution and performance of this Agreement is not found in breach of Party
A’s Articles of Association or any legal instrument to which it is a party or by
which it is bound. This Agreement, as executed, will constitute legal and
binding obligations of Party A.

 
6.2
Party B’s representations and warrants

 
 
(1)
Party B is a limited liability company that is duly incorporated and validly
existing under the laws of the People’s Republic of China; and

 
 
(2)
The execution and performance of this Agreement is not found in beach of Party
B’s Articles of Association or any legal instrument to which it is a party or by
which it is bound. This Agreement, as executed, will constitute legal and
binding obligations of Party B.

 
 
(3)
Party B has obtained certificates, licenses and approvals that are required to
perform this Agreement from the competent governmental agencies in China.

 
VII. Intellectual Property Rights
 
7.1
Party B shall not

 
 
(1)
acquire or infringe Party A’s intellectual property rights, including but not
limited to using or disclosing Party A’s intellectual property rights to any
third party except for the purpose specifically set forth herein;

 
 
(2)
reproduce or duplicate any part of any OEM Products, or manufacture or sell any
products similar to OEM Products in China, whether such products will result in
confusion or fraud or not;

 
 
(3)
claim any interest, ownership or right in any intellectual property right or
register or seek registration of such interest, title or right in any place in
the world in the name of Party B or on behalf of any third party;

 
 
(4)
commit or authorize any third party to commit any act or omission that will or
will be likely to result in invalidity of or impairment to any intellectual
property right.

 
7.2
Nothing contained herein shall constitute a grant of any proprietary right of
any kind with respect to any intellectual property to Party B.

 
 
6

--------------------------------------------------------------------------------

 
 
7.3
If this Agreement is terminated for any reason, Party B shall immediately cease
all use of any intellectual property and, as per Party A’s instructions, destroy
or return all materials to Party A, including but not limited to any electronic
copies thereof.

 
7.4
It is agreed that the provisions of Section 7 will survive any modification,
cancellation or termination of this Agreement.

 
VIII. OEM Fees
 
8.1
During the term of this Agreement, Party B shall be entitled to OEM Fees
stipulated herein for OEM services provided under this Agreement.

 
8.2
OEM Fees shall be determined by the parties hereto separately but in no case
shall such OEM Fees exceed the actual costs of the same products manufactured by
Party A.

 
8.3
Party A shall pay OEM Fees incurred within the previous month to Party B before
the 26th day of each month.

 
IX. Confidentiality
 
9.1
Unless otherwise stated, Party B shall not disclose any proprietary information
or trade secret in or relating to OEM Products coming to its knowledge without
Party A’s prior written consent.

 
9.2
Party B shall, only with Party A’s prior written consent, disclose any
proprietary information or trade secret to:

 
 
(1)
any governmental agency that has the authority to demand such disclosure; or

 
 
(2)
any officer, employee or professional adviser of Party B on a “need to know”
basis.

 
9.3
It is agreed that the provisions of Section 9 will survive any modification,
cancellation or termination of this Agreement.

 
X. Force Majeure
 
10.1
Should either party affected by any Force Majeure event fail to perform all or
any part of its obligations under this Agreement, the performance of such
obligations shall be suspended throughout the duration of the force majeure
event.

 
 
7

--------------------------------------------------------------------------------

 
 
10.2
The Party claiming to be affected by a Force Majeure event shall notify the
other Party in writing of the occurrence of such event as soon as possible, and
shall, within 2 days after the occurrence of such event, provide the other Party
by courier service or registered mail with appropriate evidence in support of
the occurrence of the event of Force Majeure and the period of its
occurrence. The Party claiming that its performance of the Agreement has become
impossible or impracticable due to a Force Majeure event shall make all
reasonable efforts to eliminate or minimize the effects of such event of Force
Majeure.

 
10.3
When a Force Majeure event occurs, both Parties shall immediately consult with
each other regarding the performance of this Agreement, and shall immediately
resume their respective obligations under this Agreement upon the termination or
elimination of the Force Majeure event. This Agreement may be terminated if the
duration of such Force Majeure event and its effects shall continue for more
than 2 months without being terminated or eliminated.

 
XI. Breach
 
11.1
Party B’s liabilities for breach of this Agreement

 
 
(1)
In the event that Party B fails to deliver OEM Products as per the quality
criteria stipulated herein, Party A shall have the right to require Party B to
repair, rework or replace the OEM Products concerned. Party B shall meet such
requirements within 5 days of receiving Party A’s notice at its own expenses
thus incurred and be liable for breach of the Agreement for delayed delivery. If
OEM Products, after repair, rework or replacement, still fail to conform to the
quality criteria stipulated herein, Party A may at its discretion reject all or
any part of OEM Products. In this case, Party A shall be liable to a sum of
penalty amounting to 0.5% of OEM Fees, in addition to refunding OEM Fees already
paid by Party A and paying the liquidated damages stipulated herein. If the
aforesaid amount is not enough to compensate Party A for the losses incurred
(whether direct or indirect), Party B shall compensate Party A for the balance
amount.

 
 
(2)
In the event of delayed delivery by Party B, Party B shall be liable to the
penalty at 0.5% of OEM Fees for each day of delay. If Party B fails to deliver
OEM Products stipulated herein within 10 days after the scheduled delivery date,
then without prejudice to other remedies available under this Agreement
including but not limited to penalties and damages, Party A reserves the right
to terminate this Agreement, be refunded of OEM Fees already paid by Party A to
Party B and compensated by Party B for any and all losses thus incurred (whether
direct or indirect).

 
 
8

--------------------------------------------------------------------------------

 
 
 
(3)
In the event of Party B’s breach of other obligations hereunder, Party A may at
its discretion terminate this Agreement immediately and/or ask Party B to cease
such breaching activities and take remedial actions as required by Party A to
correct them and compensate Party A for any and all losses thus incurred
(whether direct or indirect).

 
11.2
In the event of delayed payment by Party A, Party A shall be liable to the
penalty at 1% of the OEM Fees due and unpaid to Party B for each day of delay.

 
11.3
Unless otherwise provided herein, failure of either party to perform its
obligations hereunder and take effective remedial actions within 3 days of
receiving the non-breaching party’s written notice, which requires the breaching
party to correct its activities in limited days, shall allow the non-breaching
party to terminate this Agreement and claim for compensation for losses thus
incurred from the breaching party.

 
XII. Governing Law and Dispute Settlement
 
12.1
This Agreement shall be governed by and construed in accordance with the laws of
the People's Republic of China.

 
12.2
Any disputes arising from or in connection with this Agreement shall be resolved
by the parties hereto through consultation. If the dispute cannot be settled in
the aforesaid manner, either Party shall have the right to submit the dispute to
the China International Economic and Trade Arbitration Commission for
arbitration in accordance with the Commission's arbitration rules then effective
at the time of the submission of the arbitration in Beijing, the seat of
arbitration. The arbitration award shall be final and binding upon both parties.

 
XIII. Notice
 
13.1
Notices and communications required to be given by any Party pursuant to this
Agreement may be delivered by email, courier service or registered mail to the
address of the other Party or sent by facsimile transmission to the number of
the other Party set forth below.

 
The addresses, fax numbers and emails of the parties are as follows:
 
 
9

--------------------------------------------------------------------------------

 
 
Befut Electric (Dalian) Co., Ltd.
 
Address: Lingang Industrial District of Changxing Island, Dalian
 
Zip code: 116011
 
Fax:
 
Email:
 
Contact person: Haiyang Lu
 
Dalian Befut Wire & Cable Manufacturing Co., Ltd.
 
Address: 90-1 Hongji Street, Xigang District, Dalian
 
Zip code: 116001
 
Fax:
 
Email:
 
Contact person: Bin Li
 
If either Party changes its address or fax number, it shall promptly notify the
other Party in writing of such change pursuant to this Section.
 
XIV. Miscellaneous
 
14.1
This Agreement shall become effective upon signature and seal by the
legal/authorized representatives of the parties hereto. This Agreement shall
remain effective unless and until terminated by Party A with a written notice
and, in this case, this Agreement shall cease to be in force upon delivery of
such written notice by Party A to Party B. It is acknowledged that the parties
hereto shall not terminate or cancel this Agreement within 180 days after the
day of signature, nor alter or modify the provisions of this Section.

 
 
10

--------------------------------------------------------------------------------

 
 
14.2
As a part of this Agreement, Party B hereby grants Party A or one or more
persons designated by Party A (a “Assignee”) irrevocably an exclusive right
(“Preemption Right”) to purchase, as per the procedure in Party A’s sole
discretion and at the price mutually agreed, Party B’s assets or any part of
them to the extent as permitted under the laws of the People’s Republic of China
then applicable; Party B warrants, to the extent as permitted under the laws of
the People’s Republic of China then applicable, it will cause the shareholders
of Party B to grant Party A or its Assignee irrevocably an exclusive right
(“Right of First Refusal”) to purchase, all or in part, shares in Party B held
by such shareholders. Such Preemption Right or Right of First Refusal shall not
be made available to any third party other than Party A or its Assignee.

 
14.3
Matters not covered herein shall be resolved by the parties hereto through
consultation.

 
14.4
Neither party should assign all or any part of its rights or obligations under
this Agreement without the written consent of the other party.

 
14.5
This Agreement and the Annex attached hereto constitute the entire agreement,
and supersede all previous oral and written agreements, contracts,
understandings and communications of the parties with respect to the subject
matter set forth herein.

 
14.6
Any provision hereof that becomes illegal, invalid or unenforceable will not
affect the validity and enforceability of the remaining provisions of this
Agreement.

 
14.7
Any amendment to this Agreement or its annex may be made and valid only pursuant
to a written agreement executed by the authorized representatives of the parties
hereto.

 
14.8
Unless otherwise provided in this Agreement, any delay or failure on the part of
any Party hereto to exercise any right, power or privilege under this Agreement
shall not constitute a waiver thereof, nor shall any single or partial exercise
of any right, power or privilege preclude the exercise of any other right, power
or privilege.

 
(The next page is the signature page of the OEM Agreement.)
 
 
11

--------------------------------------------------------------------------------

 
 
(This is the signature page of the OEM Agreement.)
 
Party A:Dalian Befut Wire & Cable Manufacturing Co., Ltd.(official seal)
 
Authorized Representative:  /s/ Hongbo Cao                                  
 
Date: February 16, 2009          
 
Party B: Befut Electric (Dalian) Co., Ltd. (official seal)
 
Authorized Representative:  /s/Haiyang Lu                                
 
Date: February 16, 2009                     
 
 
12

--------------------------------------------------------------------------------

 
 
Annex I
 
List of OEM Products
 
Electric Cable
Marine Cable
Mine Cable
Nuclear Cable
Petrochemical Cable
Submarine Cable

 
13

--------------------------------------------------------------------------------

 